Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00406-CV

                IN THE INTEREST OF C.M., A.U.A., C.A.G., and J.A.M.

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-PA-01521
                         Honorable Dick Alcala, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED October 2, 2013.


                                             _____________________________
                                             Sandee Bryan Marion, Justice